                Case 1:19-cv-00271 Document 1 Filed 01/31/19 Page 1 of 8



                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLUMBIA


BROADCAST MUSIC, INC.; MJ
PUBLISHING TRUST d/b/a MIJAC MUSIC;
EMI BLACKWOOD MUSIC INC.;
COLLIPARK MUSIC; SOAR LOSER                        CIVIL ACTION NO.: 1:19-cv-271
MUSIC; DA CRIPPLER PUBLISHING;
E W C PUBLISHING CO.; HIP CITY MUSIC
INC.; HIFROST PUBLISHING;                          COMPLAINT
UNIVERSAL-SONGS OF POLYGRAM
INTERNATIONAL, INC.,

          Plaintiffs,
v.

GHOST LOUNGE LLC d/b/a CLOAK &
DAGGER,
1359 U Street NW
Washington, DC 20009

     Serve: c/o Son C. Tran, as Registered Agent
            7319 Camp Alger Ave
            Falls Church, VA 22311

AND

SON C. TRAN
1359 U Street NW
Washington, DC 20009

AND

JON LIU
1359 U Street NW
Washington, DC 20009

AND

SALIM KHOURI
1359 U Street NW
Washington, DC 20009

                         Defendants.
             Case 1:19-cv-00271 Document 1 Filed 01/31/19 Page 2 of 8



       Plaintiffs, Broadcast Music, Inc., MJ Publishing Trust d/b/a MIJAC Music, EMI

Blackwood Music Inc., Collipark Music, Solar Loser Music, DA Crippler Publishing, E W C

Publishing Co., Hip City Music Inc., Hifrost Publishing, and Universal-Songs of Polygram

International, Inc., (collectively, “Plaintiffs”), by their attorneys, for their Complaint against

Defendants Ghost Lounge LLC d/b/a Cloak and Dagger, Son C. Tran, Jon Liu, and Salim Khouri

(collectively, “Defendants”), allege as follows (on knowledge as to Plaintiffs; otherwise on

information and belief):

                                  JURISDICTION AND VENUE

       1.      This is a suit for copyright infringement under the United States Copyright Act of

1976, as amended, 17 U.S.C. Sections 101 et seq. (the “Copyright Act”).              This Court has

jurisdiction pursuant to 28 U.S.C. §1338(a).

       2.      Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(a).

                                          THE PARTIES

       3.      Plaintiff Broadcast Music, Inc. (“BMI”), is a corporation organized and existing

under the laws of the State of Delaware. BMI’s principal place of business is 7 World Trade

Center, 250 Greenwich Street, New York, New York 10007. BMI has been granted the right to

license the public performance rights in nearly 14 million copyrighted musical compositions (the

“BMI Repertoire”), including those which are alleged herein to have been infringed.

       4.      The Plaintiffs other than BMI are the owners of the copyrights in the musical

compositions, which are the subject of this lawsuit. All Plaintiffs are joined pursuant to Fed. R.

Civ. P. 17(a) and 19(a).




                                                 2
              Case 1:19-cv-00271 Document 1 Filed 01/31/19 Page 3 of 8



        5.      Plaintiff MJ Publishing Trust is a Trust doing business as Mijac Music. This

Plaintiff is a copyright owner of at least one of the songs in this matter.

        6.      Plaintiff EMI Blackwood Music Inc. is a corporation. This Plaintiff is a copyright

owner of at least one of the songs in this matter.

        7.      Plaintiff Collipark Music is a sole proprietorship owned by Michael Antoine

Crooms. This Plaintiff is a copyright owner of at least one of the songs in this matter.

        8.      Plaintiff Soar Loser Music is a sole proprietorship owned by Warren Anderson

Mathis. This Plaintiff is a copyright owner of at least one of the songs in this matter.

        9.      Plaintiff Da Crippler Publishing is a sole proprietorship owned by Eric Von

Jackson, Jr. This Plaintiff is a copyright owner of at least one of the songs in this matter.

        10.     Plaintiff E W C Publishing Co. is a sole proprietorship owned by Deongelo Marquel

Holmes. This Plaintiff is a copyright owner of at least one of the songs in this matter.

        11.     Plaintiff Hip City Music Inc. is a corporation. This Plaintiff is a copyright owner of

at least one of the songs in this matter.

        12.     Plaintiff Hifrost Publishing is a partnership owned by Hiriam Hicks and Elliot

Straite. This Plaintiff is a copyright owner of at least one of the songs in this matter.

        13.     Plaintiff Universal-Songs of Polygram International, Inc. is a corporation. This

Plaintiff is a copyright owner of at least one of the songs in this matter.

        14.     Defendant Ghost Lounge LLC is a limited liability company organized and existing

under the laws of the state of Virginia, which operates, maintains and controls an establishment

known as Cloak & Dagger, located at 1359 U Street NW, Washington, DC 20009, in this district

(the “Establishment”).




                                                     3
              Case 1:19-cv-00271 Document 1 Filed 01/31/19 Page 4 of 8



       15.       In connection with the operation of the Establishment, Defendant Ghost Lounge

LLC publicly performs musical compositions and/or causes musical compositions to be publicly

performed.

       16.       Defendant Ghost Lounge LLC has a direct financial interest in the Establishment.

       17.       Defendant Son C. Tran is a Governor of Defendant Ghost Lounge LLC with

responsibility for the operation and management of that limited liability company and the

Establishment.

       18.       Defendant Son C. Tran has the right and ability to supervise the activities of

Defendant Ghost Lounge LLC and a direct financial interest in that limited liability company and

the Establishment.

        19.      Defendant Jon Liu is an owner of Defendant Ghost Lounge LLC with responsibility

for the operation and management of that limited liability company and the Establishment.

        20.      Defendant Jon Liu has the right and ability to supervise the activities of Defendant

Ghost Lounge LLC and a direct financial interest in that limited liability company and the

Establishment.

        21.      Defendant Salim Khouri is an owner of Defendant Ghost Lounge LLC with

responsibility for the operation and management of that limited liability company and the

Establishment.

       22.       Defendant Salim Khouri has the right and ability to supervise the activities of

Defendant Ghost Lounge LLC and a direct financial interest in that limited liability company and

the Establishment.




                                                  4
              Case 1:19-cv-00271 Document 1 Filed 01/31/19 Page 5 of 8



                            CLAIMS OF COPYRIGHT INFRINGEMENT

        23.     Plaintiffs repeat and reallege each of the allegations contained in paragraphs 1

through 22, as if fully set forth herein.

        24.     Since July 2016, BMI has reached out to Defendants over fifty (50) times, by phone,

mail and email, in an effort to educate Defendants as to their obligations under the Copyright Act

with respect to the necessity of purchasing a license for the public performance of musical

compositions in the BMI Repertoire. Included in the letters were Cease and Desist Notices,

providing Defendants with formal notice that they must immediately cease all use of BMI-licensed

music in the Establishment.

        25.     Plaintiffs allege four (4) claims of willful copyright infringement, based upon

Defendants’ unauthorized public performance of musical compositions from the BMI Repertoire.

All of the claims for copyright infringement joined in this Complaint are governed by the same

legal rules and involve similar facts.      Joinder of these claims will promote the convenient

administration of justice and will avoid a multiplicity of separate, similar actions against

Defendants.

        26.     Annexed to this Complaint as Exhibit 1 is a schedule (the “Schedule”) and

incorporated herein is a list identifying some of the many musical compositions whose copyrights

were infringed by Defendants. The Schedule contains information on the four (4) claims of

copyright infringement at issue in this action. Each numbered claim has the following eight lines of

information (all references to “Lines” are lines on the Schedule): Line 1 providing the claim

number; Line 2 listing the title of the musical composition related to that claim; Line 3 identifying

the writer(s) of the musical composition; Line 4 identifying the publisher(s) of the musical




                                                 5
               Case 1:19-cv-00271 Document 1 Filed 01/31/19 Page 6 of 8



composition and the plaintiff(s) in this action pursuing the claim at issue; Line 5 providing the date

on which the copyright registration was issued for the musical composition; Line 6 indicating the

copyright registration number(s) for the musical composition; Line 7 showing the date(s) of

infringement; and Line 8 identifying the establishment where the infringement occurred.

       27.      For each work identified on the Schedule, the person(s) named on Line 3 was the

creator of that musical composition.

       28.      For each work identified on the Schedule, on or about the date(s) indicated on

Line 5, the publisher(s) named on Line 4 (including any predecessors in interest), complied in all

respects with the requirements of the Copyright Act and received from the Register of Copyrights

Certificates of Registration bearing the number(s) listed on Line 6.

       29.      For each work identified on the Schedule, on the date(s) listed on Line 7, Plaintiff

BMI was (and still is) the licensor of the public performance rights in the musical composition

identified on Line 2. For each work identified on the Schedule, on the date(s) listed on Line 7, the

Plaintiff(s) listed on Line 4 was (and still is) the owner of the copyright in the respective musical

composition listed on Line 2.

       30.      For each work identified on the Schedule, on the date(s) listed on Line 7,

Defendants publicly performed and/or caused to be publicly performed at the Establishment the

musical composition identified on Line 2 without a license or permission to do so.              Thus,

Defendants have committed copyright infringement.

       31.      The specific acts of copyright infringement alleged in the Complaint, as well as

Defendants’ entire course of conduct, have caused and are causing Plaintiffs great and incalculable

damage.      By continuing to provide unauthorized public performances of works in the BMI




                                                  6
              Case 1:19-cv-00271 Document 1 Filed 01/31/19 Page 7 of 8



Repertoire at the Establishment, Defendants threaten to continue committing copyright

infringement. Unless this Court restrains Defendants from committing further acts of copyright

infringement, Plaintiffs will suffer irreparable injury for which they have no adequate remedy at

law.

WHEREFORE, Plaintiffs pray that:

         i.    Defendants, their agents, servants, employees, and all persons acting under their

permission and authority, be enjoined and restrained from infringing, in any manner, the

copyrighted musical compositions licensed by BMI, pursuant to 17 U.S.C. Section 502;

        ii.    Defendants be ordered to pay statutory damages, pursuant to 17 U.S.C. Section

504(c);

       iii.    Defendants be ordered to pay costs, including a reasonable attorney’s fee, pursuant

to 17 U.S.C. Section 505; and

       iv.     Plaintiffs have such other and further relief as is just and equitable.




                                                   7
            Case 1:19-cv-00271 Document 1 Filed 01/31/19 Page 8 of 8



Dated: January 31, 2019                    BROADCAST     MUSIC,     INC.;  MJ
                                           PUBLISHING TRUST d/b/a MIJAC
                                           MUSIC; EMI BLACKWOOD MUSIC INC.;
                                           COLLIPARK MUSIC; SOAR LOSER
                                           MUSIC; DA CRIPPLER PUBLISHING; E
                                           W C PUBLISHING CO.; HIP CITY MUSIC
                                           INC.;    HIFROST       PUBLISHING;
                                           UNIVERSAL-SONGS OF POLYGRAM
                                           INTERNATIONAL, INC.


                                           By: /s/ Jason T. Kutcher
                                                          Of Counsel

                                           Jason T. Kutcher (DCB No. 1011988)
                                           TROUTMAN SANDERS LLP
                                           401 9th Street NW, Suite 1000
                                           Washington, DC 20004
                                           Telephone: (202) 274-2915
                                           E-mail: Jason.kutcher@troutman.com

                                           Counsel for Plaintiffs




37691543

                                       8
